DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of substantially vertically oriented flame retardant and antimicrobial treated fibers extending from the top surface to the bottom surface in the form of pleats” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The submitted Fig. 2 shows a fiber batting that is in the form of a pleat and not individual fibers.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant was not in possession of “a plurality of substantially vertically oriented flame retardant and antimicrobial treated fibers extending from the top surface to the bottom surface in the form of pleats” (emphasis added) at the time of the original disclosure. There is no description of flame retardant and antimicrobial treated fibers extending from a top surface to the bottom surface in the form of a pleat in the originally filed disclosure or other documents incorporated by reference.  US Patent 5,702,801, fiberfill product but fails to disclose individual flame retardant and antimicrobial treated fibers extending from the top surface to the bottom surface in the form of pleats.  

Claim Rejections - 35 USC § 103

Claims 8 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFranks (US PG-Pub 2015/0096125) in view of Nanohorizons, Inc., SmartSilverTM, hereinafter referred to as “SmartSilver.” 
Regarding Claim 8, DeFranks discloses a mattress assembly (100) comprising: a fiber batting (104) layer having a top planar surface and a bottom planar surface (see Fig. 2A), the fiber batting layer comprising a plurality of substantially vertically oriented flame retardant fibers (see para. [0016] and abstract) extending from the top surface to the bottom surface in the form of pleats (see Fig. 2B), wherein the fibers of the substantially vertically oriented flame retardant treated fibers are selected from the group consisting of polyester, polyolefins, cellulosic fibers (see para. [0023]) and mixtures thereof.
DeFranks fails to disclose antimicrobial treated fibers, wherein the antimicrobial comprises a silver nanoparticulate powder having particle sizes greater than 1 micron to less than 10 microns. SmartSilver teaches a silver nanoparticulate powder l having particle sizes greater than 1 micron to less than 10 microns (see screenshot below).  DeFranks and 
    PNG
    media_image1.png
    55
    917
    media_image1.png
    Greyscale


Regarding Claim 10, this is an optional claim as cellulosic fibers are optionally claimed in Claim 8.  See claim 8 rejection.
Regarding Claim 11, DeFranks discloses wherein a loading of the fire retardant material of the substantially vertically oriented flame retardant fibers treated is in an amount effective to meet a flammability standard defined in 16 CFR Part 1633 (2007) (see para. [0029]). 
Regarding Claim 12, DeFranks discloses wherein the fire retardant material of the substantially vertically oriented flame retardant treated fibers comprises halogenated compounds, phosphorous containing compounds, sulfate containing compounds, metal hydroxides, borates, silicon based compounds, melamine based compounds, phosphoric acid derivatives, intumescent compounds, and mixtures thereof (see Claim 8 of the DeFranks publication).
Regarding Claim 13, DeFranks discloses wherein the batting material has a thickness greater than 0.5 inches to less than 3 inches (see para. [0027]).

Regarding Claim 15, DeFranks discloses wherein the substantially vertically oriented flame retardant treated fibers are greater than 50 percent of the layer (see Claim 1 of the DeFranks publication). 
Regarding Claim 16, DeFranks discloses wherein the substantially vertically oriented flame retardant treated fibers extending from the top surface to the bottom surface are in the form of pleats (see para. [0019]).
Regarding Claim 17, DeFranks discloses wherein the substantially vertically oriented flame retardant treated fibers comprise natural fiber (see para. [0023]).
Regarding Claim 18, DeFranks discloses wherein the fiber layer is a carded and vertically crosslapped nonwoven (see para. [0003],  [0019], and [0055]).

Response to Arguments
Applicant's arguments filed 11/15/2021 pertaining to the range amendment are persuasive. In response to applicant’s argument that “greater than 1 micron to less than 10 microns” falls within the disclosed range of less than 10 microns, Examiner agrees. An open-ended range is supported and enabled if the unspecified limit is inherent and the specification is sufficient to enable one skilled in the art to approach that limit.
Applicant’s arguments with respect to claim(s) 1 and Mackay have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ERIC J KURILLA/Primary Examiner, Art Unit 3619